Citation Nr: 0525259	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  00-18 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
(neck) disorder.

2.  Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1986 to November 1994.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a June 1999 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina.  In 
October 2002, the veteran testified at a Travel Board hearing 
before the undersigned.  In January 2003, the Board 
determined that additional development was needed and 
arranged for such development under authority then in effect.  
In August 2003, the case was remanded for additional 
development and to afford the agency of original jurisdiction 
initial review of the additional evidence.  In addition to 
the issues stated on the preceding page, the veteran had 
initially appealed RO determinations denying service 
connection for headaches and a back disorder.  In a May 2005 
rating decision, the RO granted service connection for 
degenerative disc disease of the thoracolumbar spine and for 
muscle tension headaches.  Hence, the issues pertaining to 
headaches and back disability are resolved, and are no longer 
on appeal.  The matters remaining on appeal are a claim 
seeking service connection for cervical spine disability and 
for residuals of a head injury (other than headaches, which 
are service-connected).  The claims file was forwarded to the 
veteran's representative for comment after development and 
the May 2005 rating action.


FINDINGS OF FACT

1.  There is no current medical diagnosis of a cervical spine 
(neck) disability.  

2.  There is no current medical diagnosis of residuals of a 
head injury.  


CONCLUSIONS OF LAW

1.  Service connection for a cervical spine (neck) disorder 
is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304  (2004).

2.  Service connection for residuals of a head injury is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304  (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable AOJ decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

A notice letter in June 2004 outlined what is needed to 
establish service connection for a cervical spine (neck) 
disorder and the residuals of a head injury, and informed the 
veteran of his and VA's responsibilities in developing these 
claims.  The rating decision in June 1999, the July 2000 
statement of the case (SOC), the August 2003 Board remand, 
and the May 2005 supplemental SOC (SSOC) explained what the 
record showed and why the claims for service connection were 
denied.  The June 2004 notice letter specifically advised the 
veteran to submit everything he had pertinent to his claims. 

While full notice did not precede the initial rating decision 
(as the initial rating preceded the VCAA), the claim was 
readjudicated after content complying notice was given.  See 
the May 2005 SSOC.  The veteran has had ample opportunity to 
respond, and thus is not prejudiced by any notice timing 
defect.  The Court acknowledged in Pelegrini that where, as 
here, the § 5103(a) notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The June 
2004 VA correspondence and the May 2005 SSOC specifically 
advised him of the type of evidence that was necessary to 
establish his claims, asked him to assist in obtaining any 
outstanding medical records, and asked him to identify any 
other evidence or information supporting his claims.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful and full opportunity to participate 
effectively in the processing of his claims.  For these 
reasons, it is not prejudicial to the veteran for the Board 
to proceed to decide this appeal.  

Regarding the duty to assist, the RO obtained service medical 
records and records of post-service treatment the veteran 
received for complaints of problems with the cervical spine 
(neck) and residuals of a head injury.  He was provided VA 
neurological disorders and disorders of the spine 
examinations in March 2005.  He has not identified any other 
pertinent evidence outstanding.  VA's assistance obligations 
are also met.  The veteran is not prejudiced by the Board's 
proceeding with appellate review.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).

II.  Factual Background

Service medical records reveal that in October 1988 the 
veteran received treatment for neck and back pain.  Muscle 
spasm was noted at the cervical spine.  In November 1988, the 
veteran was treated for nausea and dizziness following head 
trauma.  In June 1990, he was seen for multiple problems 
including complaints of head injury following a parachute 
jump accident.  Physical examination of the head, ears, eyes, 
nose, and throat was negative.  The diagnoses included low 
back pain.  A skull series in July 1990 was negative.  The 
veteran was treated for complaints of neck pain following a 
motor vehicle accident in March 1994.  The diagnosis was 
cervical strain.  X-rays of the cervical spine showed: 
"Cortical irregularity of the spinous process of C5 which I 
feel is most likely developmental or old trauma.  Acute clay 
shoveler's fracture is felt unlikely, but clinical 
correlation is suggested."  An April 1994 follow-up record 
indicates that the veteran had complaints of upper back pain 
since the motor vehicle accident in March 1994.  The pain 
increased with sit-ups.  X-rays of the cervical spine were 
negative for fracture.  Right side trapezius weakness was 
noted during push-ups.  The assessment was muscular 
strain/weakness.  The record contains no report of 
examination prior to separation.

In November 1998, the veteran submitted a claim seeking 
service connection for numerous conditions including 
disability of the neck and residuals of a head injury.  He 
reported that he was treated at the Kaiserslautern Germany 
Aid station for head injuries in 1986 and in November 1988.  
He indicated that he had treatment for the neck and head at 
the Womack AMC in Fort Bragg, NC, following a parachute 
injury in June 1990, and that he was also seen at this 
facility for neck problems following a March 1994 motor 
vehicle accident. 

On VA Persian Gulf examination in October 1999, the veteran 
noted under history of operations that he had a brain 
concussion.  Medical history as to the head and neck was 
normal.  Physical examination of the head and neck showed 
that the veteran was normocephalic.  The impression was 
headache, shoulder pain, and joint pain.  

On December 1999 VA neurology consultation it was noted that 
the veteran injured his neck in a 1992 parachute accident and 
was involved in a motorcycle accident a couple of years 
later.  He reported complaints of headaches and pain in the 
neck and shoulders.  Physical examination revealed tenderness 
in the upper thoracic vertebrae.  The impression was muscle 
tension headaches.

During his October 2002 hearing, the veteran testified that 
following a parachute jump in June 1990 he was treated for 
headaches and back, neck, ankle, and hip injuries, and was 
placed on profile for four to six weeks.  He indicated that a 
concussion was ruled out.  He noted that he was on 
medication, including muscle relaxers, for about 30 days 
following the injury.  He testified that following a motor 
vehicle accident in March 1994, he was treated for whiplash.  

Outpatient treatment records dating from August 2000 through 
April 2003 include a September 2002 VA outpatient treatment 
record showed that the veteran was seen for osteopathic 
manipulation to relieve tightness in his upper right shoulder 
and neck.  He reported no prior trauma and did not know what 
caused the pain.  There was deep paraspinal spasm of the 
upper right rhomboid and trapezius.  The examiner reported an 
intact neurologic examination and found no gross motor or 
sensory deficits.  The assessment was osteopathic 
dysfunction.  An October 2002 record shows that the veteran 
denied any significant history regarding the head and the 
neck.  On physical examination, the head was normocephalic, 
with no evidence of recent trauma.  The neck was supple, with 
full range of motion.  

On March 2005 VA neurological examination, the veteran 
reported complaints of headaches.  A head injury in a 1990 
parachute landing was noted.  Physical examination showed 
that the head was "atraumatic".  Mental status examination 
showed the veteran was alert and oriented to person, place, 
time, and situation.  He had a normal attention span, intact 
speech structure, clear articulation, and a pleasant affect.  
Review of the cranial nerves showed full visual fields, no 
nystagmus, and symmetrical facial sensation and movement.  
Motor examination revealed full power and normal tone in all 
four limbs, no pronator drift, no abnormal involuntary 
movements, and normal muscle bulk.  Sensory examination 
showed intact proprioception, touch, and pain sensation in 
all four limbs.  Review of coordination revealed intact 
finger to nose maneuver bilaterally, intact heel to toe 
maneuver.  Gait and reflexes were also normal.  A CT scan of 
the head provided the following findings:  no acute 
intracranial bleed or infarct; normal size ventricles; no 
midline shift; no obvious intracranial mass identified; 
intact calvarium; and clear paranasal sinuses.  The 
impression was no acute intracranial bleed or infarct.  The 
diagnosis was muscle tension headaches related to thoracic 
spinal injury.  
On March 2005 VA examination of the spine, the veteran 
reported no neck complaints.  He gave a history of injuries 
inservice in a motor vehicle accident and in a parachute 
accident.  Physical examination revealed symmetrical 
development of the neck, no postural abnormalities, and 
normal neck musculature.  There was full range of cervical 
spine motion in all directions, without any limitations.  The 
examiner noted that the veteran had no pain, no flare-ups, 
and no additional limitation from pain, fatigue, or lack of 
endurance with repetitive use.  Additional findings included 
the following: no muscle spasm, no tenderness, no weakness, 
no abnormal gait, no abnormal contour, no scoliosis, no 
kyphosis or reverse lordosis, no fixed deformity, no abnormal 
musculature, normal sensory examination, normal motor 
examination, no muscle atrophy, and no vertebral fractures.  
X-rays of the cervical spine revealed that vertebral bodies 
and disc spaces were well-preserved with normal alignment.  
There were no fractures or neuroforaminal encroachment.  The 
impression was normal C-spine.  The diagnosis included "No 
recognized neck . . . . .  pathology."

The record contains notes showing that the claims file was 
reviewed by the veteran's representative, the North Carolina 
Division of Veterans Affairs.

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  If there is no showing of a 
chronic condition during service, then continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disability shown after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).
The veteran had treatment inservice following injuries of the 
head, neck and back.  As noted above, the veteran is already 
service-connected for degenerative disc disease of the 
thoracolumbar spine and for headaches.  He now asserts that 
he has a cervical spine (neck) disorder and residuals of a 
head injury, and that both conditions originated in service.  
While the record clearly documents treatment for neck and 
head problems in service, the service medical records do not 
show that any such injury in service left the veteran with a 
chronic disability (other than headaches for which service 
connection is already established).  Furthermore, records of 
medical treatment subsequent to service do not show that the 
veteran has a current cervical spine (or neck) disorder or 
current residuals of a head injury.  (Once again, notably, 
service connection is established for headaches secondary to 
service-connected degenerative disc disease.)  

In March 2005, VA arranged for the veteran to undergo spine 
examination and neurological disorders examination to 
determine whether or not he had the claimed disorders.  The 
examinations found that the veteran had a thoracolumbar spine 
disorder related to an injury inservice and had muscle 
tension headaches secondary to the thoracolumbar spine 
problems.  Service connection has been granted for both of 
these disabilities.  The March 2005 neurological examination 
found no residuals of a head injury, and the March 2005 
examination of the spine found no cervical spine pathology.

In the absence of competent medical evidence showing that the 
veteran presently has medical diagnoses of cervical spine 
(neck) or head injury residual disability, there is no basis 
for the grant of service connection for such disability.  A 
medical diagnosis of a current disability is the cornerstone 
of a claim for VA disability benefits.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  In Brammer, it was noted that 
Congress specifically limited entitlement for service-
connected disease or injury to cases where disability is 
present.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998) (service connection may not be granted unless a current 
disability exists).  

Here the recent VA examinations found the veteran has no 
current cervical spine (neck) disability and no current 
residuals of a head injury.  There is no competent evidence 
to the contrary.  The only evidence identifying a current 
disability of the neck/cervical spine or residuals of a head 
injury is found in statements of the veteran himself.  His 
opinion as to medical diagnosis and/or causation in this 
matter is not competent evidence.  See Espiritu v. Derwinski, 
2 Vet. App 492 (1992).  He has presented no medical opinion 
supporting his claims and all the competent (medical) 
evidence is against the claims.  His assertions have been 
considered, but as noted, they are not probative in the 
matter of medical diagnosis or causation.  

Without medical evidence of a current disability, service 
connection can not be granted.  The preponderance of the 
evidence is against these claims, and they must be denied.       


ORDER

Service connection for a cervical spine (neck) disorder is 
denied.

Service connection for residuals of a head injury is denied.



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


